CGCM Funds Questions & Answers Regarding the Proxy Statement » What is being proposed? — The first proposal asks that Shareholders elect one Trustee as a member of the Board of Trustees of the Trust. — The second proposal asks that Shareholders approve a new Investment Management Agreement between the Trust and Citigroup Investment Advisory Services LLC (CIAS). » Who is eligible to vote? — Shareholders of each of the Funds of record at the close of business on July 2, 2009, are entitled to notice of and to vote at the Special Meeting or at any adjournment thereof. — Shares of each Fund are entitled to one vote each at the Special Meeting and fractional shares are entitled to proportionate shares of one vote. — For Proposal 1, all Funds will vote together whereas for Proposal 2, each Fund will vote separately to meet the required vote. » What is the recommendation of the Board of Trustees? — The Board recommends that you vote “FOR” each of the Proposals. — The factors considered by the Board in recommending the new Investment Management Agreement are discussed in more detail in the Proxy Statement. » How does the new Investment Management Agreement compare to the investment management agreement entered into between the Trust and CIAS (“Previous Investment Management Agreement”)? — The new Investment Management Agreement will be the same in all material terms as the previous Investment Management Agreement, except for the name of the investment adviser, the effective date and term of the agreement. » If approved, when will the new Investment Management Agreement be in effect? — The new Investment Management Agreement will become effective upon Shareholders’ approval. » What happens if there are not enough votes to reach quorum by the scheduled Special Meeting date or if the Proposals are not approved? — If there are not sufficient votes to approve the Proposals by the time of the Special Meeting, the Special Meeting may be adjourned to permit further solicitation of proxy votes. — In addition, to facilitate a sufficient number of votes, further action may need to be taken. D.F. King & Co., Inc., a proxy solicitation firm, may contact you by mail or telephone. » Shareholders are encouraged to vote as soon as they receive the enclosed proxy materials to avoid additional mailings or telephone calls. » Who is D.F. King & Co., Inc.? — D.F. King & Co., Inc. is a third party proxy vendor that MSSB hired to contact shareholders and record proxy votes. — In order to hold a shareholder meeting, quorum must be reached. If quorum is not attained, the Special Meeting may adjourn to a future date. — As the date of the Special Meeting approaches, phone calls and additional mailings may be made to Shareholders who have not yet voted their shares so that the Special Meeting need not be adjourned. — Voting your shares immediately will help minimize additional solicitation expenses and prevent the need to make a call to you to solicit your vote. » How can I vote my shares? — You can vote in any one of four ways: » Through the internet by following the instructions on the enclosed Proxy Card(s); » By telephone by calling the number on the enclosed Proxy Card(s); » By mail, by signing and retuning the enclosed Proxy Card(s) in the prepaid envelope provided; and » In person at the Special Meeting. » If I vote my proxy now, can I change my vote later? — If you vote your proxy now, you may revoke it at any time prior to its exercise by executing a superseding Proxy Card or by submitting a notice of revocation to the Secretary of the Trust. — In addition, although mere attendance at the Special Meeting will not revoke a proxy, if you attend the Special meeting you may withdraw your proxy and vote in person. » What is the required vote to approve the Proposals? — With respect to Proposal 1, an affirmative vote of a plurality of the shares present or represented by proxy for all Funds that compose the Trust voting as a single class is required to elect the nominee for election as Trustee. — With respect to Proposal 2, an affirmative vote of “of a majority of the outstanding voting securities” (as defined by the 1940 Act) of each Fund will approve the new Investment Management Agreement. This means the lesser of (1) 67% or more of the shares of a Fund present at the Special Meeting if the owners of more than 50% of the shares then outstanding are present in person or by proxy, or (2) more than 50% of the outstanding shares of the a Fund entitled to vote at the Special Meeting. » Whom should I call for additional information about this Proxy Statement? — Please call the proxy solicitor, D.F. King & Co., Inc., at 1-800-628-8510 to obtain additional information regarding the Proposals. Voting Instructions » Voting by Proxy Card 1.Individual Accounts:Sign your name exactly as it appears in the registration on the Proxy Card(s). 2.Joint Accounts:Either party may sign, but the name of the party signing should conform exactly to the name shown in the registration on the Proxy Card(s). 3. All Other Accounts:The capacity of the individual signing the Proxy Card(s) should be indicated unless it is reflected in the form of registration. For example: Registration Valid Signature Corporate Accounts (1) ABC Corp. ABCCorp. (2) ABC Corp. JohnDoe,Treasurer (3) ABC Corp. c/o John Doe, Treasurer John Doe (4) ABC Corp. Profit Sharing Plan John Doe, Trustee Trust Accounts (1) ABC Trust JaneB.Doe,Trustee (2) Jane B. Doe, Trustee u/t/d 12/28/78 Jane B. Doe Custodial or Estate Accounts (1) John B. Smith, Cust. f/b/o John B. Smith, Jr. UGMA John B. Smith (2) Estate of John B. Smith JohnB.Smith,Executor » Voting by Telephone 1. Read the Proxy Statement and have the Proxy Card at hand. 2. Call toll free 1-800-830-3542. 3. Follow the recorded instructions. » Voting by Internet 1. Read the Proxy Statement and have the Proxy Card at hand. 2. Go to www.2voteproxy.com/cgcm 3. Follow the online instructions. » Vote in person at Special Meeting Of Shareholders on August 31, 2009 at 4:00PM Eastern Time — Held at the offices of the Trust’s administrator: Brown
